                          UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 PLANNED PARENTHOOD OF THE                  )   Case No. 1:18-cv-00319-DCN
 GREAT NORTHWEST AND THE                    )
 HAWAIIAN ISLANDS, a Washington             )
 corporation,                               )   ORDER GRANTING
                                            )   STIPULATED MOTION FOR
                 Plaintiff,                 )   DISMISSAL
                                            )
 v.                                         )
                                            )
 LAWRENCE G. WASDEN, et al.,                )
                                            )
               Defendants.                  )

       This matter having come before the Court on Plaintiff’s and Defendants’

Stipulated Motion for Dismissal (Dkt. 45), and the Court having reviewed the motion and

finding good cause therefore;

       IT IS HEREBY ORDERED that the Stipulated Motion for Dismissal (Dkt. 45) is

GRANTED. This case is hereby dismissed, without prejudice, with all parties to bear

their own costs and attorney’s fees incurred in connection with this matter, including

prior to and during this case, and on appeal.

       IT IS FURTHER ORDERED that the parties follow and abide by the settlement

terms set forth in the Stipulated Motion for Dismissal. Dkt. 45.

       IT IS FURTHER ORDERED that the Court retain jurisdiction to enforce the terms

of the stipulated settlement. See Kokkonen v. Guardian Life Ins. Co. of America, 511

U.S. 375 (1994). Plaintiff and/or any of Plaintiff's current or former staff members or



ORDER GRANTING STIPULATED MOTION FOR DISMISSAL - 1
providers, who are beneficiaries of the stipulated settlement, may jointly or individually

enforce the stipulated settlement by motion or otherwise.


                                                 DATED: May 7, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




ORDER GRANTING STIPULATED MOTION FOR DISMISSAL - 2
